Citation Nr: 1754865	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-54 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for a heart disorder.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2017, the Veteran withdrew his appeal of the issues currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to service connection for diabetes mellitus, type II, and a heart disorder as well as the petition to reopen the claim for hypertension are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 U.S.C. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 U.S.C. § 20.204 (2017).   Here, in an October 2017 written statement, the Veteran withdrew this appeal for entitlement to service connection for diabetes mellitus, type II, and a heart disorder as well as the petition to reopen the claim for hypertension.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is dismissed.

Entitlement to service connection for a heart disorder is dismissed.

The petition to reopen the claim for entitlement to service connection for hypertension is dismissed.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


